Smith, J.,
delivered the opinion of the court.
The evidence in the court below discloses a perfect record title in appellant to the land in controversy; but the chancellor held that appellees were the owners thereof by adverse possession. *521There was evidence of claim of ownership on the part of appellees, but no evidence amounting to proof of possession. At most it showed nothing more than a mere “scrambling possession,” which is not sufficient to cause title to vest by adverse possession.
The decree of the court below is therefore reversed, and the bill dismissed.